Order entered December 18, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01623-CV

                           IN RE BARCEL USA, LLC, Relator


                Original Proceeding from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-03517-C

                                        ORDER
       The court has before it the Emergency Motion to Stay Discovery Pending Decision on

Relator’s Petition for Writ of Mandamus filed by relator Barcel USA, LLC. We DENY relator’s

Emergency Motion to Stay Discovery Pending Decision on Relator’s Petition for Writ of

Mandamus.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE